United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Malden, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-261
Issued: September 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2010 appellant filed a timely appeal of an August 17, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a traumatic injury in the performance of duty on February 10, 2010, as alleged.
FACTUAL HISTORY
On February 12, 2010 appellant then a 40-year-old mail carrier, filed a traumatic injury
claim alleging that she injured her left knee on February 10, 2010 while performing her job
duties. She submitted form and narrative reports from Dr. Yesoda N. Rao, a Board-certified
1

5 U.S.C. § 8101 et seq.

internist, dated February 12, 2010 diagnosing left knee pain and reporting that she fell at work
two weeks previously. Appellant underwent a left knee x-ray on February 12, 2010 which was
negative.
In a report dated February 26, 2010, Dr. John H. Chaglassian, a Board-certified
orthopedic surgeon, noted that appellant experienced left knee pain beginning on February 10,
2010 at work and diagnosed sprain left knee, torn meniscus, chondromalacia patella and possible
loss body. He completed a form report on March 2, 2010 and repeated his findings and
conclusions. Dr. Chaglassian did not provide an opinion as to whether appellant’s condition was
caused by her employment.
Dr. Rao completed a form report on March 8, 2010 and diagnosed left knee pain and
again stated that appellant remembered falling approximately two weeks before she developed
knee pain on February 10, 2010 while covering for someone at work. She stated that appellant’s
left knee pain “could have been” caused by her employment activity.
A magnetic resonance imaging scan dated March 10, 2010 demonstrated a complex tear
of the medial meniscus, parameniscal cysts, possible tear of the lateral meniscus, Baker’s cyst,
effusion and chondromalacia patella. Dr. Chaglassian examined appellant and recommended
arthroscopic knee sugery.
In a letter dated March 19, 2010, OWCP informed appellant that additional medical
evidence was needed to support her claim. It allowed 30 days for a response. In a report dated
March 23, 2010, Dr. Chaglassian stated that appellant reported no knee symptoms until
February 10, 2010 while at work she developed swelling and pain in her left knee. He stated that
her condition could not have been present for a long time as such complex tears will cause
significant symptoms. Dr. Chaglassian stated that a meniscus could tear without a fall and as a
result of tripping or twisting the knee, as the result of squatting, kneeling or attempting to stand
from such a position. He explained that if the femur and the tibia pivot against each other the
meniscus can tear noting that the meniscus was vulnerable as it was soft, between two bones and
responsible for absorbing “a fair amount” of energy and could tear with a shearing force during a
simple mechanism of injury. Dr. Chaglassian opined, “Based on the history given, the absence
of preexisting symptoms prior to February 10, 2010 it is my opinion with a reasonable degree of
medical certainty that the left knee symptoms of [appellant] are causally related to an injury
which occurred while at work.”
Dr. Chaglassian completed a form report on March 10, 2010 and noted that appellant
reported left knee on February 10, 2010. He diagnosed torn meniscus and internal derangement
of the left knee and indicated with a checkmark “yes” that appellant’s condition was related to
her employment activity.
In a narrative statement dated March 24, 2010, appellant stated that her left knee injury
occurred on February 10, 2010 while setting up her route. She noticed stiffness in her knee
which she believed would resolve, but the stiffness turned to pain during the delivery of her
route. Appellant denied reporting a fall during late January or February 2010 and stated that she
remembered responding to Dr. Rao’s queries about a fall by stating that she last fell months
before the initial examination by Dr. Rao.

2

By decision dated April 29, 2010, OWCP denied appellant’s claim finding that she failed
to submit any rationalized medical opinion evidence establishing that her left knee injury
occurred in the performance of duty on February 10, 2010 as alleged.
Appellant requested a review of the written record on May 19 and 24, 2010.
Dr. Chaglassian completed a form report on April 22, 2010 and diagnosed internal derangement
and tear of the lateral meniscus. He checked “yes” to indicate that appellant’s condition was due
to her employment activity. Dr. Chaglassian performed an arthroscopy of the left knee with
partial medial and lateral meniscectomy, debridement chondroplasty of the medial compartment
and patellofemoral joint on April 7, 2010. In this report, he stated that appellant fell in
February 2010 resulting in symptoms of pain, swelling and limitation of motion.
By decision dated August 17, 2010, OWCP’s hearing representative affirmed OWCP’s
April 29, 2010 decision finding that Dr. Chaglassian’s reports were not sufficient to meet
appellant’s burden of proof.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he and she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit

2

Id.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

3

sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.7
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.8 Medical rationale includes a physician’s rationalized opinion
on the issue of whether these is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.9
ANALYSIS
Appellant filed a claim for a traumatic injury occurring on February 10, 2010. She stated
that her knee began to hurt and swell during the course of her work activities on this date.
However, appellant also submitted medical reports from Dr. Rao which included a history of a
fall a few weeks before February 10, 2010. She has denied that she fell and indicated that
Dr. Rao asked when she last fell and confused her statements. Dr. Chaglassian also included a
history of a fall in his April 7, 2010 operative report. OWCP did not deny appellant’s claim on
the grounds that there was an inconsistent history of injury based on the two divergent statements
regarding how the injury occurred. Instead, it found that there was insufficient rationalized
medical opinion evidence to establish that appellant’s implicated regular job duties were
sufficient to result in the diagnosed condition.
The Board finds that appellant has clearly stated that she believed that her left knee
condition arose on February 10, 2010 while she was performing her regular duties and that she
did not recall a fall or reporting a fall in either January or February 2010, which caused or
contributed to her knee condition. The Board finds that the weight of the evidence establishes
that the employment incident occurred as alleged, through the course of appellant’s regular job
duties on February 10, 2010.
In regard to the medical evidence, the Board finds that Dr. Chaglassian has submitted
evidence supporting that appellant’s regular mail carrier duties of walking while carrying mail
were sufficient to result in the diagnosed conditions. Dr. Chaglassian clearly opined in his
March 23, 2010 report that he believed that her left knee conditions occurred on February 10,
2010 during the course of her regular duties. He stated that a meniscal tear could result from a
trip, a twist or from squatting or kneeling and then standing. Dr. Chaglassian explained the
forces exerted on menisci and the vulnerability of soft tissue between two bones. While this

7

J.Z., 58 ECAB 529 (2007).

8

T.F., 58 ECAB 128 (2006).

9

A.D., 58 ECAB 149 (2006).

4

report is not sufficient to meet appellant’s burden of proof to establish her claim, is sufficient to
require OWCP to further develop the medical evidence and the case record.10
On remand, OWCP should develop a statement of accepted facts and list of specific
questions and refer appellant to an appropriate physician to determine if her normal work
activities on February 10, 2010 were sufficient to result in the diagnosed meniscal tear. After
this and such other development as OWCP deems necessary, OWCP should issue an appropriate
decision.
CONCLUSION
The Board finds that the case is not in posture for decision and requires additional
development of the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the August 17, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: September 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See also Virginia Richard (Lionel F. Richard), 53 ECAB 430 (2002); Jimmy A. Hammons, 51 ECAB 219
(1999); John J. Carlone, 41 ECAB 354 (1989); E.J., Docket No. 09-1481 (issued February 19, 2010).

5

